DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 01/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-2, 4-13, and 15-19 were previously pending and subject to a non-final Office Action mailed 09/14/2021. Claims 1, 12, and 18 were amended. Claims 1-2, 4-12, and 15-19 are currently pending and are subject to the final Office Action below. 

Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on January 14, 2022.
Applicant’s arguments on Pages 9 thru 16 of the Response, concerning the previous rejection of claims 1 thru 20 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
The following statements have been taken from Page 9 of the Response, regarding Step 1: Applicant states, “The Examiner has not met the initial burden required to show that the claims are directed to an abstract idea.”  Wherein, on Pages 9 thru 12, further Under an Alice-type § 101 rejection, this burden includes showing that the character of each claim as a whole, considered in light of the specification, is directed to a judicial exception. Enfish, 822 F.3d at 1335.” Applicant further states, “While the Office Action asserts that “proactively forecasting and facilitating reservations for transportation requests and matching vehicles to requestors is a method encompassing fundamental economic practices and commercial interactions, i.e., tracking and organizing information for the transportation behaviors of persons and related transactional/commercial relationships with service providers, utilized by the transportation industry” constitute a method of organizing human activity. Applicants have further clarified the claims to recite steps of” monitoring, calculating, and displaying “Applicant respectfully submits these steps are not related to organizing human activity or related to economic practices, particularly in light of the added claim feature of user location tracking” Id. Applicant further states, “the rejection did not analyze the character of the claims as a whole in light of the specification. Instead, the rejection appears to correlate individual, discrete slices of the claim to aspects of an abstract idea.” Id.
Regarding Step 1, Examiner respectfully disagrees with the arguments above. Examiner, by using the same rationale as stated by the Applicant, i.e., “[u]nder an Alice-type § 101 rejection, this burden includes showing that the character of each claim as a whole, considered in light of the specification, is directed to a judicial exception. Enfish, 822 F.3d at 1335,” has provided Applicant with sufficient notice and reasoning to establish the claims as a whole and combination thereof, in light of the specification, recite and further refine an abstract idea, i.e., a method of organizing human In one embodiment, the proactive reservation is extended without intervention of the user. In another embodiment, the proactive reservation is made in response to a user selection. For example, the routing platform 105 calculates and compares estimated arrival times, prices, availability (e.g., public transport 99%, another shared vehicle 25% matching the user's need in 3 hours, etc.), and details for all options, then provides reservation recommendations regarding shared vehicles to the user…; and “The above-discussed embodiments combine different technologies (mobility graphs (learning user behaviors), real-time vehicle and user position tracking, sensors, predictive parking, probability computation, multimodal routing, vehicle usage extrapolation, etc.) to provide a platform for mobility providers to share their data and get insights of candidate vehicles via combining many types of data sets, thereby determining candidate vehicle reservations and develop multi and intermodal transport solutions.” (PG Pub Specification, ¶¶ [0119] thru [0120] and [0137]). 
Accordingly, the claimed limitations of:
“monitoring a location of a user with a routing platform to determine that the user is leaving for a destination;
calculating a probability that the user will use a transport mode employing the shared vehicle for a route segment to the destination based on the monitored location of the user, a context, and a profile of the user; 
displaying, as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data, and the probability of each of the plurality of shared vehicles;
initiating a creation of a proactive reservation of the shared vehicle based on determining that the probability meets or exceeds a threshold value; and 
providing data for presenting the proactive reservation in a user interface” 
when viewed in light of the specification have been viewed as proactively forecasting and facilitating reservations for potential transportation requests and matching vehicles to these potential requests. Accordingly, the limitations recited herein, under their broadest reasonable interpretation, recite (Step 1) and are directed (See Step 2A—Prong I below) to an abstract idea, i.e., “a method of organizing human activity” and “mental processes,” as will be further discussed below in the detailed § 101 rejection. 
	Regarding the monitoring, calculating, and displaying limitations, Examiner asserts that the limitations are related to organizing human activity and related to economic practices. The monitoring limitation or the claim feature of user location tracking allows for a routing platform to collect user location data to determine that the user is leaving for a destination and will require transport. The calculating limitation calculates based on the collected user location data, context, and user profile a probability the user will use a transport mode. The displaying limitation displays vehicles relative to the location of the user and the probability of each vehicle. Thus, the monitoring and calculating limitation is reciting a method of organizing human activity and is related to economic practices as the monitoring and calculating limitation is performed for the explicitly purpose of forecasting a potential transportation request so that vehicles (service providers) may be matched to the user. The displaying limitation is performed for the user to visualize nearby vehicles/service providers and the vehicle’s probability which will aid the user in determining whether to select or ignore the proactive reservation; thus, the displaying 
Furthermore, regarding Applicant’s argument of, “the rejection appears to correlate individual, discrete slices of the claim to aspects of an abstract idea.” Using representative independent claim 12 as an example, under Step 2A—Prong I, Examiner has highlighted the abstract idea by parsing out (i.e., discrete slices) the additional elements from the claimed limitations to provide Applicant clear notice of the limitations that recite the abstract idea. Wherein, the recited abstract idea and additional elements were analyzed under Step 2A—Prong II, and the Examiner determined the additional elements did not integrate the abstract idea into a practical application, i.e., the claim is directed to an abstract idea, see id. For example, the additional elements, i.e., (i) “at least on processor,” (ii) “at least one memory,” (iii) “computer program code for one or more programs,” (iv) “an apparatus,”  (v) “a user interface,” and (vi) a routing platform are all recited at a high-level of generality such that they amount to instructions to “apply it” and “generally link” the use to a particular technological environment. Accordingly, Examiner has provided Applicant with clear notice of both the abstract idea and the additional elements and has met the initial burden required to make a prima facie showing that the claims are directed to an abstract idea. MPEP § 2106.07. Consequently, Applicant’s arguments are found unpersuasive.
The following statement(s) have been taken from Page 12 of the Response regarding Step 2A—Prong I: Applicant states, “The claims are not directed to either “mental processes” or “methods of organizing human activity.” Wherein, on Pages 12 and the claims as amended, teach “displaying….” This claim limitation cannot be drawn using pen and paper.” 
Regarding Step 2A—Prong I, Examiner respectfully disagrees with the above arguments regarding the amended claims, i.e., Examiner disagrees that the inclusion of the limitation in Claim 1—“displaying, as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data, and the probability of each of the plurality of shared vehicles”—taken as a whole and combination thereof, does not recite an abstract idea under Step 2A—Prong I. Wherein, the limitation of “displaying, as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data, and the probability of each of the plurality of shared vehicles” is a certain method of organizing human activity in the transportation industry. See explanation above. In other words, the claimed limitation is at least related to “fundamental economic practices” and “managing interaction between people” in the transportation industry. Moreover, as will be discussed further below in the detailed rejection, aside from the general technological environment, other limitations of claim 1 are recited at such a high-level of generality that the limitations covers purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). Wherein, a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, have been found to recite a mental process. See MPEP § 2106.04(a)(2)(III)(A). Accordingly, the amended claim limitation(s) recite an abstract idea, i.e., a certain method of organizing human activity and mental processes.
Regarding page 13 arguments pertaining to the practical application of the claim using the proactive reservation select/ignore feature, Examiner respectfully disagrees. “Presenting the proactive reservation as an option to select or ignore the proactive reservation in the user interface” is part of the abstract idea as Examiner explained above. Regarding the augmented reality aspects, Examiner notes that the features are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding page 14 arguments describing how the application addresses and solves the problem of the prior art, Applicant argues that the monitoring of user’s progress is used to predict how likely a user will use a shared vehicle to reach a destination given any booking constraints. Examiner respectfully disagrees. It is unclear how the monitoring and prediction limitations solve the problems of current technology that Applicant noted such as types of shared vehicles managed by different operators, relevant reservation criteria, promotions, dropping off criteria, etc. The present claims do not account for the problems Applicant noted and it is unclear how forecasting transport requests and creating proactive reservations solves the complexities/technical problems of the prior art. 
The following statement(s) have been taken from Page 15 of the Response regarding Step 2A—Prong II: Applicant states, “The claims amount to something significantly more than an abstract idea.” Wherein, on page 15 of the Response, Applicant states, “the claims as amended recite particular elements that “define the computer’s participation.” For example, claim 1 recites features of, and claims 12 and 18 recites features analogous to: 
monitoring a location of a user with a routing platform to determine that the user is leaving for a destination;
calculating a probability that the user will use a transport mode employing the shared vehicle for a route segment to the destination based on the monitored location of the user, a context, and a profile of the user; 
displaying, as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data, and the probability of each of the plurality of shared vehicles;
These features take the claims beyond a “wholly generic” implementation of an abstract idea and instead recite express language relating to location monitoring of a user and a particular map overlay in a user interface that defines not only the computer’s participation but also how the user interacts with the computer. For example, the claim 1 recites, among other things exact features of the user interface. These features, at least, in the ordered combination recited in the claims, describe a particular machine. For at least the reason that the claims are implemented in a specific way on a particular machine, they amount to significantly more than implementing an abstract idea on a generic computer and are, thus, patent eligible. Therefore, the claimed invention would also pass the Step 2B of the test, since these elements…are not well-understood, routine, conventional activity….”
Regarding Step 2A—Prong II, Examiner respectfully disagrees the above arguments regarding the amended claims, i.e., inclusion/amendment of the limitation(s) monitoring”, “calculating”, and “displaying taken as a whole and combination thereof, recite additional element(s) that amount to “significantly more” than the recited judicial exception. Wherein, “[i]t is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, does not qualify as a particular machine.” See MPEP 2106.05(b)(I). As disclosed above in Step 2A – Prong II, the additional element, i.e., “a user interface,” to perform the emphasized functions, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components, i.e., presenting data on a “two-dimensional user interface, “three-dimensional user interface, an augmented reality user interface, or a combination thereof.” (PG Pub Specification, Figure 4A: user interface 400; and ¶¶ [0044]). Accordingly, “a user interface” does not describe a particular machine. Furthermore, Applicant should note “that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” See MPEP 2106.05(b). Moreover, Applicant should note well-understood, routine, and conventional (WURC) activity overlaps with other Step 2B considerations, particularly the improvement consideration. See MPEP 2106.05(d). Wherein, as stated above in Step 2A—Prong II, there is no indication that the element, i.e., a user interface, improves the functioning of a computer or improves any other technology. Moreover, the additional elements, i.e., (i) “at least on processor,” (ii) “at least one memory,” (iii) “computer program code for one or more programs,” (iv) “an apparatus,” as analyzed on pages 14 and 15 of the Final Action, provide no indication that these elements improves the functioning of a computer or improves any other technology. Wherein, Examiner respectfully submits the claimed invention, e.g., proactive booking of a shared vehicle, is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II).
Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Consequently, Applicant’s arguments are not found persuasive.

Applicant’s arguments on Pages 17 thru 19 of the Response, concerning the previous rejection of claims 1-2, 4-13, 15-19 under 35 U.S.C. § 103 have been fully considered and are not persuasive. 
Regarding page 18 arguments pertaining to the “displaying” limitation, Examiner relies on new reference Amin and the combination of Marco, Amin, and Zhang to teach the limitation. See 103 rejection below.
Regarding page 18 arguments pertaining to the “monitoring” limitation, Examiner respectfully disagrees. Reference, Marco, is not silent as to monitoring a location of a user with a routing platform to determine that the user is leaving for a destination and calculating a probability that the user will use a transport mode employing at least one of a plurality of shared vehicles for a route segment to the destination based on the monitored location of the user, a context, and a profile of the user. See Marco para. 71-72 and see also para. 43 where the device assistant logic may detect when the 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-13, and 15-19 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1, 2, and 4-11 are directed to a method, i.e., a process. Claims 12, 13, and 15-17 are directed to an apparatus, i.e., a machine. Claims 18 and 19 are directed to a product, i.e., a manufacturer. Consequently, claims 1, 2, 4-13, and 15-19 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 12, the claim, under its broadest reasonable interpretation, recites an abstract idea of proactively booking shared vehicles. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
monitoring a location of a user with a routing platform to determine that the user is leaving for a destination;
calculating a probability that the user will use a transport mode employing the shared vehicle for a route segment to the destination based on the monitored location of the user, a context, and a profile of the user; 
displaying, as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data, and the probability of each of the plurality of shared vehicles;
initiating a creation of a proactive reservation of the shared vehicle based on determining that the probability meets or exceeds a threshold value; and
presenting the proactive reservation as an option to select or ignore the proactive reservation…wherein the proactive reservation is created without intervention of the user.
The preceding term(s)/phrase(s) has/have been taken directly from the claim(s). Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the reservation of transportation industry. For example, “traditional shared vehicle services generally rely on a user to reserve or book shared vehicles in advance…providing of proactive making and/or changing a reservation of a shared vehicle located in vicinity of a user location or en route to a user destination can be technically challenging.” (PG Pub Specification, ¶¶ [0028] and [0029]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between drivers and requestors in the transportation industry. For example, “traditional shared vehicle services generally rely on a user to reserve or book shared vehicles in advance.” (PG Pub Specification, ¶ [0028]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitation(s) in (b) and (d) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 12, as a whole and combination thereof, recites an abstract idea
Regarding independent claim 1 and claim 18, claim 1 is the method claim and claim 18 is the product claim for the apparatus disclosed in independent claim 12. Wherein, claim 1 and claim 18 share analogous limitations with claim 12. Accordingly, Step 2A—Prong I analysis for claim 12 applies to claim 1 and claim 18. Therefore, claim 1 and claim 18, as a whole and combination thereof, recites an abstract idea and have been evaluated in Step 2A—Prong II, see below.  

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 12, the judicial exception is not integrated into a practical application, because the following additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they merely amount to instructions to “apply it” and amount to no more than “generally linking” the use of the judicial exception to a particular technological environment: (i) at least one processor; (ii) at least one memory; (iii) computer program code for one or more programs; (iv) an apparatus; (v) a user interface; and (vi) a routing platform. For example, the Specification recites (i) as a processor without further (ii) as being exemplified by “random access memory (RANI) or any other dynamic storage device.” (PG Pub Specification, ¶ [0142]). The Specification further recites (iii) as “a set of instructions or statements providing instructions for the operation of the processor and/or the computer system to perform specified functions.” (PG Pub Specification, ¶ [0141]). The Specification further recites (iv) as being exemplified by “a mobile computer or server.” (PG Pub Specification, ¶ [0157]). The Specification further recites (v) as “a two-dimensional user interface, a three-dimensional user interface, an augmented reality user interface, or a combination thereof.” (PG Pub Specification, ¶ [0042]). The specification further recites (vi) as “configured to monitor the user and/or the public transport in order to generate travel status information. In addition, the routing platform 105 may present to the user a real-time status of the user, and/or an estimated or predicted status of the user to arrive at a public transport location” (PG Pub Specification, ¶ [0060]). 
Consequently, although the additional elements (i) thru (vi) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, generating, displaying, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the (i) thru (vi) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 12 is not integrated into a practical application. Consequently, claim 12 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as noted in Step 2A—Prong I, claim 1 shares analogous limitations with claim 12. Wherein, claim 1 does not recite any additional elements other than those previously analyzed in claim 12. Therefore, Step 2A—Prong II claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 18, the judicial exception is not integrated into a practical application, because the additional element of (vii) “a non-transitory computer-readable storage medium,” under its broadest reasonable interpretation in light of the specification, is recited at a high-level of generality such that it merely amounts to instructions to “apply it” and amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, for the same reasons provided in Step 2A—Prong II analysis for claim 12. For example, the Specification recites  (vii) as “[n]on-transitory media, such as non-volatile media, include, for example, optical or magnetic disks, such as storage device.” (PG Pub Specification, ¶ [0146]). Accordingly, taken as whole and a combination thereof, claim 18 is not integrated into a practical application. Consequently, claim 18 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 12, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (vi), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or  independent claim 12 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as noted in Step 2A—Prong II, claim 1 shares analogous limitations with claim 12 and does not recite any additional elements other than those previously analyzed in claim 12. Therefore, Step 2B analysis for claim 12 applies to claim 1. Accordingly, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 18, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., “non-transitory computer-readable medium,” to perform the emphasized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the element improves the functioning of a computer or improves any other technology. Accordingly, the additional element is not directed to significantly more than the exception itself. Therefore, independent claim 18 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2, 4-11, 13, 15-17, and 19, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” Wherein, the dependent claims do not recite any additional elements other than those previously analyzed in the respective base claim(s). For example, 
Claims 2, 13, and 19 share analogous limitations and claim 2 recites determining a type of the shared vehicle to reserve in the proactive reservation based on the context and the profile of the;
Claims 4 and 15 share analogous limitations and claim 4 recites initiating a cancellation of the proactive reservation based on determining that the user has passed a location of the shared vehicle by a threshold distance or that the user has taken a different route segment;
Claims 5 and 16 share analogous limitations and claim 5 recites determining another shared vehicle that can be employed for the different route segment; and initiating a creation of another proactive reservation for the another shared vehicle based on the context and the profile of the user that has been updated for the different route;
Claims 6 and 17 share analogous limitations and claim 6 recites presenting a notification of an availability of the shared vehicle for use by the user based on determining that the user is within a threshold vicinity of a location of the shared vehicle;
Claim 7 recites, wherein the notification is presented in a two-dimensional user interface, a three-dimensional user interface, an augmented reality user interface, or a combination thereof;
Claim 8 recites, wherein the destination is determined from a next appointment queried from the user's calendar data;
Claim 9 recites, determining that the user has reached the destination using the shared vehicle of the proactive reservation; calculating another probability that the user will use the shared vehicle on a return journey based on the context and the profile of the user; and initiating an extension of the proactive reservation based on determining that the another probability meets or exceeds the threshold value, wherein the proactive reservation is extended without intervention of the user;
Claim 10 recites, wherein the context includes weather, one or more people traveling with the user, a subsequent destination, a load carried by the user, or a combination thereof; and 
Claim 11 recites, wherein the profile of the user includes user preferences regarding a number of transport modes, a vehicle type, model, cost, convenience, ease of use, or a combination thereof, vehicle usage history data regarding a number of transport modes, a vehicle type, model, cost, convenience, ease of use, or a combination thereof.

Consequently, dependent claims 2, 4-11, 13, 15-17, and 19 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2, 4-11, 13, 15-17, and 19, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. Wherein, as disclosed in Step 2A analysis of the dependent claims above, the dependent claims further recite and refine the abstract idea without reciting additional element(s) other than those previously analyzed in the respective base claims. Accordingly, dependent claims 2, 4-11, 13, 15-17, and 19, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2, 4-11, 13, 15-17, and 19 are not eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al., hereinafter Marco, Pub. No. US 2018/0204300, in view of Amin et al. (US2013/0132140) in view of Zhang et al., hereinafter Zhang, Pub. No. US 2018/0181910. 
Regarding claim 1, Marco teaches: [a] method for proactive booking of a shared vehicle (Marco, Claim 1; and ¶¶ [0071] thru [0075]) comprising:
monitoring a location of a user with a routing platform to determine that the user is leaving for a destination (Marco, ¶¶ [0012] and [0074]; see also para. 43 where the device assistant logic may detect when the passenger application is opened and may also access the location of passenger computing device using GPS and in para. 45 the information obtained by the device assistant logic is used to predict whether the passenger will submit a transportation request; see para. 59 where passenger device activity data includes location data and indicates how likely the activity data results in generation of a transportation request);
calculating a probability that the user will use a transport mode employing at least one of a plurality of shared vehicles for a route segment to the destination based on the monitored location of the user, a context and a profile of the user (Marco, ¶¶ [0071] and [0072]; see para. 43, 45, and 59 as well);
initiating a creation of a proactive reservation of the shared vehicle based on determining that the probability meets or exceeds a threshold value (Marco, ¶¶ [0072] thru [0075]). Wherein, Marco teaches a back-end server determines  prospective passenger(s) based on a threshold of a passenger requesting a Id.; and
presenting the proactive reservation in the user interface as an option to select or ignore the proactive reservation in the user interface (Marco, ¶¶ [0012], [0074], and [0080]. Wherein, Marco teaches a prospective passenger computing device with “at least one graphical display and a user interface” receives messages for presentation to a prospective passenger and the messages may include “any suitable indication to encourage or assist the passenger to submit a transportation request” and includes “reply options that allow the passenger to…indicate that the passenger does not desire a transportation request” (i.e., select or ignore the proactive reservation). Id.
wherein the proactive reservation is created without intervention of the user (Marco, ¶¶ [0071] thru [0075]). Wherein, Marco teaches a back-end server determines prospective passenger(s) arriving at a location will be requesting transportation based on a calculation of a likelihood of a passenger requesting a ride exceeding a threshold. Id. If the threshold is exceeded, then the passenger is labeled as a prospective passenger and the back-end server dedicates and directs driver(s) to the location of the prospective passenger, i.e., creates a proactive reservation without intervention of the user. Id. 
Marco does not teach displaying as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data, and the probability of each of the plurality of shared vehicles. However, Marco does teach 
Amin teaches:
displaying as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data (see para. 75-76 where graphic vehicle indicators are displayed on the map to indicate real-time locations of the vehicles relative to the user’s current location)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Marco invention with the Amin displaying as a map overlay in a user interface, each of the plurality of shared vehicles relative to the location of the user based on real-time transport data with the motivation of improving the user experience and efficiency of the display (as in para. 13 “Functionality, such as communicating the location of the user, the location of available service providers, the types of service available, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner”). 
	Yet, Marco/Amin does not teach, however, in the same field of endeavor, i.e., reservations, Zhang teaches displaying in a user interface the probability of each of the plurality of shared vehicles (Zhang, Figure 14: steps 1430 and 1440; and ¶¶ [0043], [0064], and [0126]). Wherein, Zhang teaches a virtual reality device presenting a virtual representation of a user profile comprising “one or more probabilities that the user device 130 selects one or more historical transportation means.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a virtual reality device to display recognizing a user or a user group accurately and predicting transportation patterns of the user or the user group accurately.” (Zhang, ¶ [0003]).

Regarding claim 2, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Yet, Marco/Amin does not teach, however, Zhang further teaches further comprising: determining a type of the shared vehicle to reserve in the proactive reservation based on the context and the profile of the user (Zhang, Figure 14: steps 1410 thru 1450; and ¶¶ [0060], [0063], [0064], and [0124] thru [0128]). Wherein, Zhang teaches determining a current transportation means based on current order characteristic information including current location of a user device and weather (i.e., context) and user data, e.g., the user selection of particular vehicles based on the historical order data and personal information, (i.e., the user profile). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reservation process to include selecting a current transportation means based on contextual and user profile data, modifying Marco to that of Zhang, for “recognizing a user or a user group accurately and predicting transportation patterns of the user or the user group accurately” and understanding that “information (e.g.,…a current transportation means) related to a current order of a user may be determined to serve a user better and to enhance his/her user experience. 
Regarding claim 10, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Yet, Marco/Amin does not teach, however, Zhang further teaches wherein the context includes weather, one or more people traveling with the user, a subsequent destination, a load carried by the user, or a combination thereof. (Zhang, ¶ [0060]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize received information, e.g., weather, modifying Marco to that of Zhang, for predicting transportation patterns as the received “information…related to a current order of a user may be determined to serve a user better and to enhance his/her user experience. (Zhang, ¶ [0003]). 
Regarding claim 11, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Marco further teaches wherein the profile of the user includes user preferences regarding a number of transport modes, a vehicle type, model, cost, convenience, ease of use, or a combination thereof, vehicle usage history data regarding a number of transport modes, a vehicle type, model, cost, convenience, ease of use, or a combination thereof (Marco, ¶¶ [0014] and [0064]).
Regarding claim 12, Marco teaches: An apparatus comprising (Marco, Figure 3: Backend Server 302): 
at least one processor (Marco, Figure 3: Processor 308); and
at least one memory (Marco, Figure 3: Memory 310) including computer
program code for one or more programs (Marco, ¶ [0053]).
	Moreover, the claim is the apparatus claim for the method claimed in claim 1. Wherein, the remaining limitations of claim 12 are analogous to those recited in claim 1 
Regarding claim 13, the claim is the apparatus claim for the method claimed in claim 2. Wherein, the limitations are analogous to those recited in claim 2 above. Accordingly, the claim is rejected under the same premise(s) as presented in claim 2 above. 
Regarding claim 18, Marco teaches A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (Marco, Claim 15). 
Moreover, the claim is the product claim for the method claimed in claim 1. Wherein, the remaining limitations of claim 18 are analogous to those recited in claim 1 above. Accordingly, the claim is rejected under the same premise(s) as presented in claim 1 above. 
Regarding claim 19, the claim is the product claim for the method claimed in claim 2. Wherein, the limitations are analogous to those recited in claim 2 above. Accordingly, the claim is rejected under the same premise(s) as presented in claim 2 above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Amin in view of Zhang, see claim 1 above, further in view of Meyer et al., hereinafter Meyer, Pub. No. US 2017/0147951.
Regarding claim 8, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Yet, Marco or the combination does not teach, however, in the same wherein the destination is determined from a next appointment queried from the user's calendar data (Meyer, Figure 6: element 614A; and ¶¶ [0102] and [0107]). Wherein, Meyer teaches a computing system analyzing a user’s calendar to automatically book a car and send a car for the next appointment, i.e., “a dinner booked at a final destination at 6PM.” Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the destination to be determined from the next appointment on the user’s calendar, modifying the combination of Marco, Amin, and Zhang to that of Meyer, to generate a notification to the user of the upcoming transportation service. (Meyer, ¶ [0011]). 

Claims 4 thru 7 and 15 thru 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Amin in view of Zhang, see claims 1 and 12 above, further  in view of Whitt et al., hereinafter Whitt, Pub. No. US 2019/0378055.
Regarding claim 4, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Yet, Marco or the combination does not teach, however, in the same field of endeavor, i.e., reservations, Whitt teaches initiating a cancellation of the proactive reservation based on determining that the user has passed a location of the shared vehicle by a threshold distance or that the user has taken a different route segment (Whitt, ¶ [0037]). Wherein, Whitt teaches a PMV will be deallocated from a transportation requestor “if the transportation requestor 702 then passes a distance threshold.” Id.

Regarding claim 5, the combination of Marco, Amin, Zhang, and Whitt teaches the method of claim 4. Yet, Marco or the combination of Marco, Amin, and Zhang does not teach, however, Whitt further teaches further comprising:
determining another shared vehicle that can be employed for the different route segment (Whitt, ¶ [0039]); and
initiating a creation of another proactive reservation for the another shared vehicle based on the context and the profile of the user that has been updated for the different route (Whitt, ¶¶ [0039], [0056], and [0062]). Wherein, Whitt teaches a system utilizing historical data and transportation requestor preferences (i.e., context and profile) to match providers with the transportation requestor and the system diverts transportation requestors to a closer available vehicle (i.e., creation of another proactive reservation for the another shared vehicle based on the context and the profile of the user) to intercept the planned transportation provider. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to inquire on the availability of other vehicles to be employed when the route segment is updated, modifying the 
Regarding claim 6, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Yet, Marco or the combination does not teach, however, Whitt further teaches further comprising: presenting a notification of an availability of the shared vehicle for use by the user based on determining that the user is within a threshold vicinity of a location of the shared vehicle (Whitt, ¶ [0037] and [0039]). Wherein, Whitt teaches that a transportation requestor is paired to PMVs using threshold distances and a system sends messages (i.e., notification) that redirects the transportation requestor to closer, available, PMVs. Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for directing a user to available vehicles within the vicinity of the user, modifying the combination of Marco, Amin, and Zhang to that of Whitt, to “reduce transfer time between personal mobility vehicles and other modes of transportation….” (Whitt, Abstract). 
Regarding claim 7, the combination of Marco, Amin, Zhang, and Whitt teach the method of claim 6. Marco further teaches wherein the notification is presented in a two-dimensional user interface, a three-dimensional user interface, an augmented reality user interface, or a combination thereof (Marco, ¶¶ [0012] and [0017]). Wherein, Marco teaches the user can receive notifications on their device, e.g. smart-phone, tablet computers, smartwatches, regarding driver updates. Id.
Regarding claim 15, the claim is the system claim of the method in claim 4 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 4 above.
Regarding claim 16, the claim is the system claim of the method in claim 5 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 5 above.
Regarding claim 17, the claim is the system claim of the method in claim 6 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 6 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Amin in view of Zhang, see claim 1 above, further in view of Smith et al., hereinafter Smith, Pub. No. US 2012/0203582.
Regarding claim 9, the combination of Marco, Amin, and Zhang teaches the method of claim 1. Marco further teaches:
determining that the user has reached the destination using the shared vehicle of the proactive reservation (Marco, ¶¶ [0064] and [0070]);
calculating another probability that the user will use the shared vehicle on a return journey based on the context and the profile of the user (Marco, ¶¶ [0071], [0072], and [0085]). Wherein, Marco teaches the process, i.e., calculating the likelihood that a user will request a vehicle based on user profile, can be repeated for subsequent trips by a user. Id.
initiating an extension of the proactive reservation based on determining that the another probability meets or exceeds the threshold value (Smith, Claim 4 and Claim 26; and ¶¶ [0060]), wherein the proactive reservation is extended without intervention of the user (Smith, ¶ [0060]). Wherein, Smith teaches a system that automatically extends a rental reservation based on a threshold being met, i.e., the system automatically updates a rental reservation based on a likelihood that a vehicle’s completion date is greater than authorized amount of days on a rental reservation. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to automatically extend a reservation of a vehicle, modifying the combination of Marco, Amin, and Zhang to that of Smith, when a threshold has been exceeded because automating “term-related parameters for rental vehicle reservations…can greatly alleviate the reservation management burdens placed on reservation management personnel.” (Smith, ¶ [0014]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan et al. (US2021/0182751) does not qualify as prior art due to the effective filing date; however, Pan teaches indicators of a plurality of transports on a map overlay.
 Markoff et al. (US2018/0101894) teaches graphic indicators on a map indicating the position of vehicles relative to a user’s current location. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628